In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-19-00158-CR

EX PARTE EVERETT MADURAI                   §    On Appeal from the 431st District
                                                Court

                                           §    of Denton County (F17-2519-431)

                                           §    August 22, 2019

                                           §    Opinion by Justice Bassel

                                           §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed as moot.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By _________________________________
                                         Justice Dabney Bassel